Citation Nr: 0527420	
Decision Date: 10/11/05    Archive Date: 10/25/05

DOCKET NO.  04-28 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to service connection for a neck disorder.

3.  Entitlement to service connection for residuals, head 
injury, to include claims for scars, seizures, memory loss, 
and nervousness.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active duty from April 1982 to April 1986.  
This claim comes before the Board of Veterans Appeals (Board) 
on appeal from a September 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which, in pertinent part, denied claims 
of entitlement to service connection for a left knee 
disorder, a neck disorder, and for residuals, head injury, to 
include claims for scars, seizures, memory loss, and 
nervousness.  The veteran disagreed with the denial of those 
claims in October 2002.  The RO issued a statement of the 
case (SOC) in July 2004, and the veteran's timely substantive 
appeal was received in July 2004.  

In a substantive appeal received from the veteran in July 
2004, the veteran requested a Travel Board hearing.  In 
September 2004, the veteran withdrew his request for a 
hearing before the Board, stating that he had no additional 
evidence to present.  The veteran has been afforded his right 
to a hearing, and appellate review may proceed.

The claims for service connection for neck disorder and for 
residuals, head injury, to include claims for scars, 
seizures, memory loss, and nervousness are REMANDED to the RO 
via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the veteran if further action is required on 
his part.


FINDINGS OF FACT

1.  All relevant and available evidence necessary for an 
equitable disposition of the issue addressed in this decision 
has been obtained, and all statutory duties to the veteran 
have been met.

2.  The available service medical records are devoid of 
evidence of medical diagnosis of a left knee disorder, and 
there are no post-service clinical records proximate to 
service which provide medical diagnosis of a knee injury.



CONCLUSION OF LAW

The criteria for service connection for a left knee disorder 
are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that, as a result of motor vehicle 
accidents or other accidents in service, he incurred a left 
knee disorder, although the service medical records which 
would document such injury have not been located.  

Preliminary Matters:  Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The veteran submitted the claims on appeal in August 2001.  
The RO satisfied each duty under the VCAA to notify the 
veteran by means of a February 2002 letter.  This letter, 
which was issued prior to the initial AOJ decision in 
September 2002, informed the veteran of the criteria for 
service connection, advised the veteran to provide evidence 
of medical treatment proximate to and following service for 
each claimed disorder, and advised the veteran of his and 
VA's respective duties for obtaining evidence.  The appellant 
was also asked to submit evidence and/or information in his 
possession to the AOJ.  

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The veteran clearly understood from 
the letter that he should identify or submit any evidence he 
was aware of, as the veteran responded, in March 2002, by 
stating that he had submitted, with his original claim, an 
authorization for release of information "for each of the 
doctors who have treated me for my claimed condition (sic).  
Also, I have additional evidence of treatment since then that 
I am attaching to this form."  The veteran further stated 
that he did not have copies of any service medical records.  
Thus, the veteran made it clear that he had no additional 
evidence to identify or submit.   

Additionally, after the initial denial was issued, the 
veteran requested that additional efforts be made to obtain 
his service medical records, and he identified each location 
at which he served and each medical facility at which he was 
treated.  Service medical records for the veteran were 
located, and a reply received from each treating facility 
identified by the veteran.  Although the veteran continues to 
contend that some service medical records are still missing, 
each location and facility has been contacted and has 
responded.  Under these circumstances, the Board is satisfied 
that the appellant has been adequately informed of the need 
to submit relevant evidence in his possession. 

All statutory duties to the veteran have been met, and 
appellate review may proceed.


Laws and regulations applicable to claims for service 
connection 

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if the chronic 
disorder becomes disabling to a compensable degree within the 
applicable presumptive period following the veteran's 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  The applicable presumptive period 
for arthritis is one year.  

In order for a claim to be granted, there must be competent 
evidence of current disability (established by medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (established by lay or medical evidence); 
and of a nexus between the in-service injury or disease and 
the current disability (established by medical evidence).  
See generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 18 S. Ct. 2348 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  Medical evidence is required 
to prove the existence of a current disability and to fulfill 
the nexus requirement.

If there is no evidence of a chronic condition during 
service, or during an applicable presumption period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  If 
service connection is established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.  Secondary 
service connection shall be awarded when a disability "is 
proximately due to or the result of a service-connected 
disease or injury . . ."  38 C.F.R. § 3.310.  

In this case, the service medical records establish that the 
veteran was injured in a motorcycle accident in June 1982.  
At that time, a right shoulder injury, for which the veteran 
has been granted service connection, was diagnosed.  The 
veteran was hospitalized in September 1983 following a motor 
vehicle accident in which the veteran sustained a head 
injury.  He was also hospitalized in July 1985 in a service 
department medical facility in Aschaffenburg, Germany.  
However, the records of the September 1983 and July 1985 
hospitalizations are devoid of any diagnosis or findings of a 
left knee disorder.  

The post-service clinical records associated with the claims 
file, including VA clinical records dated in 2002, private 
clinical records from St. Francis Medical Center dated in 
1999, and clinical records from Botheel Counseling Service 
dated in 2000, are devoid of evidence of clinical treatment 
of a left knee disorder prior to January 2002.

Claim for service connection for a left knee disorder

VA outpatient treatment records dated in March 2002 reflect 
diagnosis of a tear of the posterior horn, left medial 
meniscus.  The veteran provided a history of having hurt his 
knee "years ago."  However, the service medical records are 
devoid of evidence that the veteran complained of left knee 
pain in service or that a left knee disorder was suspected or 
diagnosed in service.  

There is no evidence that a left knee disorder was manifested 
within one year after the veteran's service discharge.  There 
is no evidence that the veteran had a left knee disorder 
chronically and continuously following service.  The 
diagnosis of a left knee disorder in 2002, even with the 
notation that the veteran hurt the knee "years ago," does 
not link that current left knee disorder with the veteran's 
service.  

The evidence establishes that, as to the claim for service 
connection for a left knee disorder, the veteran meets only 
one of the three criteria for service connection.  E.g., 
Epps, supra; Caluza, supra.  Therefore, service connection 
for a left knee disorder cannot be granted at this time.

The Board notes that if supplemental service department 
records are received, a decision made prior to receipt of 
those additional service department records will be 
reconsidered.  38 C.F.R. § 3.156(c).  Under those 
circumstances, if service connection is granted on the basis 
of the additional service department records, service 
connection may be retroactively granted to the date of the 
original claim for service connection of the disorder.  Id.  
The veteran may reopen this claim at any time, if additional 
service clinical records are located, and, if those records 
establish the veteran's contention that he incurred a left 
knee disorder during his service, the September 2002 rating 
decision at issue in this appeal may be reconsidered.  


ORDER

The appeal for service connection for a left knee disorder is 
denied.


REMAND

No service medical records have been located for the period 
of the veteran's service from September 1985 to April 1986, 
when the veteran separated from service.  No separation 
examination is associated with the claims file.  Thus, it 
appears that the veteran's contention that some of his 
service medical records have not been located is accurate, 
although some service medical records have been obtained, 
after several requests to the National Personnel Records 
Center (NPRC) and other sources.    

Accordingly, the case is hereby REMANDED for the following 
action:

1.  NPRC should be asked to make an 
additional search for any further service 
medical records for the veteran.  

2.  After the above development has been 
conducted, the veteran should be afforded 
VA examination(s) as necessary to 
determine whether he has a neck disorder 
or residuals of a head injury, to include 
scars, seizures, memory loss, or 
nervousness.  The claims folder should be 
sent to the examiner for review of 
pertinent documents therein, to include 
the veteran's contentions.  Any necessary 
diagnostic examinations or studies should 
be conducted.  The examiner should be 
asked to provide an opinion as to whether 
it is at least as likely as not (is there 
a 50 percent or greater probability?) 
that the veteran incurred (a) a neck 
disorder, (b) scars, (c) seizures, (d) 
memory loss, or, (e) nervousness, in 
service or as a result of injuries 
incurred in service.  The examiner(s) 
should state the basis (rationale) for 
the conclusions reached.

3.  If any decision with respect to the 
claims on appeal remains adverse to the 
veteran, he should be furnished an SSOC 
and afforded a reasonable period of time 
within which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                        
____________________________________________
	John E. Ormond, Jr. 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


